 

Exhibit 10.4

 

Privileged & Confidential

 

Global Clean Solutions LLC

 

A Nevada Limited Liability Company

 

AMENDED LIMITED LIABILITY COMPANY AGREEMENT

 

Dated as of May 20, 2020

 

THE MEMBERSHIP INTERESTS REPRESENTED BY THIS LIMITED LIABILITY COMPANY AGREEMENT
HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS
AMENDED, OR UNDER ANY OTHER APPLICABLE SECURITIES LAWS. SUCH INTERESTS MAY NOT
BE OFFERED, SOLD, ASSIGNED, PLEDGED OR OTHERWISE DISPOSED OF AT ANY TIME WITHOUT
EFFECTIVE REGISTRATION UNDER SUCH ACT AND LAWS OR EXEMPTION THEREFROM, AND
COMPLIANCE WITH THE OTHER RESTRICTIONS ON TRANSFERABILITY SET FORTH HEREIN.

 

   

 

 

TABLE OF CONTENTS

 

AMENDED LIMITED LIABILITY COMPANY AGREEMENT OF

GLOBAL CLEAN SOLUTIONS, LLC

 

ARTICLE I DEFINITIONS 1   1.1 Definitions 1   1.2 Construction 7         ARTICLE
II ORGANIZATION 7   2.1 Formation 7   2.2 Name 7   2.3 Registered Office;
Registered Agent; Principal Office; Other Offices 7   2.4 Purposes 7   2.5 Term
7   2.6 No State Law Partnership 8         ARTICLE III MEMBERSHIP; UNITS;
CONTRIBUTED CAPITAL; CAPITAL ACCOUNTS 8   3.1 Members. 8   3.2 Liability of
Members 8   3.3 Lack of Authority 8   3.4 Units 9   3.5 Issuance of Additional
Units Generally 9   3.6 No Withdrawal 9   3.7 Incentive Units 9   3.8 Capital
Contributions 10   3.9 Capital Accounts. 10         ARTICLE IV DISTRIBUTIONS;
ALLOCATIONS OF PROFITS AND LOSSES 11   4.1 Generally 11   4.2 Distributions 11  
4.3 Allocation of Profits and Losses 11   4.4 Amounts Withheld 11   4.5 Tax
Distributions 11   4.6 Tax Allocations: Code Section 704(c) 12   4.7 Compliance
with Treasury Regulations 12         ARTICLE V MANAGEMENT 12   5.1 Management by
the Board of Managers 12   5.2 Actions Requiring Certain Member Approval;
Delegation of Authority and Duties; Manager Duties. 13   5.3 Term of Office 15  
5.4 Vacancy; Resignation 15   5.5 Board Approval; Voting; Quorum; Approval or
Ratification of Acts or Contracts by Members 15

 

 - i - 

 

 

  5.6 Reimbursement 15   5.7 Officers 15         ARTICLE VI CONFIDENTIALITY 16  
  ARTICLE VII EXCULPATION AND INDEMNIFICATION 17   7.1 Exculpation 17   7.2
Right to Indemnification for each Manager and Officers 18   7.3 Advance Payment
18   7.4 Indemnification of Members, Employees and Agents 18   7.5
Nonexclusivity of Rights 18   7.6 Insurance 18   7.7 Savings Clause 18        
ARTICLE VIII TAXES 19   8.1 Tax Returns 19   8.2 Partnership Representative 19  
8.3 Tax Reports 20   8.4 Income Tax Status 20         ARTICLE IX BOOKS, REPORTS
AND COMPANY FUNDS 20   9.1 Maintenance of Books 20   9.2 Informational Rights 20
        ARTICLE X TRANSFERS 20   10.1 Assignment by Members 20   10.2 Permitted
Transfers 21   10.3 Right of First Refusal 21   10.4 Right of Repurchase Upon
Involuntary Transfer 22   10.5 Substituted Member 22   10.6 Effect of Assignment
22   10.7 Effect of Incapacity 23   10.8 Repurchase Right for Incentive Units 23
        ARTICLE XI DISSOLUTION, LIQUIDATION AND TERMINATION 23   11.1
Dissolution 23   11.2 Liquidation and Termination 23   11.3 Cancellation of
Certificate 25         ARTICLE XII VALUATION 25     ARTICLE XIII GENERAL
PROVISIONS 25   13.1 Offset 25   13.2 Notices 25   13.3 Entire Agreement 26  
13.4 Effect of Waiver or Consent 26   13.5 Amendment or Modification 26   13.6
Binding Effect 26   13.7 Governing Law; Severability 26   13.8 Submission to
Jurisdiction; Venue. 27   13.9 Further Assurances 27   13.10 Waiver of Certain
Rights 27   13.11 Power of Attorney 27   13.12 Indemnification and Reimbursement
for Payments on Behalf of a Member 28   13.13 Notice to Members of Provisions 28
  13.14 Counterparts 28   13.15 Attorneys’ Fees 28         EXHIBIT A A-1

 

 - ii - 

 

 

AMENDED LIMITED LIABILITY COMPANY AGREEMENT OF GLOBAL CLEAN SOLUTIONS, LLC

 

This Amended Limited Liability Company Agreement (this “Agreement”) of Global
Clean Solutions, LLC (the “Company”), dated as of May 20, 2020 (the “Effective
Date”), is adopted by, and executed and agreed to, for good and valuable
consideration, by the undersigned Members in order to set forth their agreement
as to the operation and governance of the Company.

 

RECITALS

 

WHEREAS, the original Members formed the Company on May 13, 2020 pursuant to the
execution and filing of the Certificate of Formation with the office of the
Secretary of State of the State of Nevada;

 

WHEREAS, the Limited Liability Company Operating Agreement was entered into by
the original Members as of May 13, 2020;

 

WHEREAS, on May 20, 2020 the original Members and Managers, by Action by
Unanimous Written Consent of the Board of Managers of the Company entered into
i) the Exchange Agreement and (ii) those other documents, certificates,
instruments, and agreements (‘Transaction Documents”);

 

WHEREAS, pursuant to the Transaction Documents, this Amended Limited Liability
Company Operating Agreement is being entered into by the original Members and
the additional Member, Edison Nation, Inc.

 

WHEREAS, concurrently with the execution and delivery of this Agreement, the
Company will be consummating the transactions set forth therein; and

 

WHEREAS, the parties hereto wish to provide for management of the Company and
set forth their respective rights and obligations as Members generally.

 

NOW, THEREFORE, the parties hereto agree as follows:

 

ARTICLE I DEFINITIONS

 

1.1 Definitions. As used in this Agreement, the following terms have the
following meanings:

 

“Act” means the Nevada Revised Statutes (NRS) Title 7, Chapter 86, Nevada’s
Limited Liability Company Act and any successor statute, as amended from time to
time.

 

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, (i) owns ten percent (10%) or more of the legal, beneficial or
economic interests in such Person; (ii) is in control of, controls, is
controlled by, or is under common control with, such Person; (iii) is a director
or officer of such Person or of an Affiliate of such Person; or (iv) is the
spouse, child or parent of such Person or of an Affiliate of such Person. For
this purpose, “control” (including, with its correlative meanings, “controlled
by” and “under common control with”) shall mean the possession, directly or
indirectly, of the power to direct or cause the direction of management or
policies of a Person, whether through the ownership of securities or partnership
or other ownership interests, by contract or otherwise.

 

“Agreement” has the meaning given that term in the introductory paragraph.

 

 - 1 - 

 

 

“Available Cash” means cash available to the Company after taking into account
such funds or reserves as a majority of the Board of Managers (“Majority”) deems
reasonably necessary with respect to the reasonable anticipated business needs
of the Company, which shall include (but not by way of limitation) the payment
or the making of provision for current operating expenses, the payment when due
of Company obligations, capital expenditures or improvements and any other
expenses or obligations.

 

“Board” has the meaning set forth in Section 5.1.

 

“Capital Account” has the meaning set forth in Section 3.9.1.

 

“Capital Contribution” means the aggregate contribution by a Member to the
capital of the Company.

 

“Capital Transaction” means any transaction not in the ordinary course of
business which results in the Company’s receipt of cash or other consideration
other than Capital Contributions, including without limitation, proceeds of
sales or exchanges or other dispositions of property not in the ordinary course
of business, Sale of the Company, exclusive licensing of technology, financing,
refinancing, condemnations, recoveries of damage awards, and insurance proceeds.

 

“Cash Available for Distribution” means, at any given time, Available Cash less
the Required Debt Payment.

 

“Certificate” has the meaning set forth in Section 2.1.

 

“Class A Units” means any unit designated as such on Exhibit A, attached hereto.

 

“Code” means the Internal Revenue Code of 1986 and any successor statute, as
amended from time to time.

 

“Confidential Information” has the meaning set forth in Article VI.

 

“Company” means Global Clean Solutions LLC, a Nevada limited liability company.
“Company Election Period” has the meaning set forth in Section 10.3.1.

 

“Company Minimum Gain” has the same meaning as the term “partnership minimum
gain” set forth in Treasury Regulations Sections 1.704-2(b)(2) and 1.704-2(d).

 

“Company Notice” has the meaning set forth in Section 10.3.2.

 

“Distribution” means a distribution made by the Company to a Member, whether in
cash, property or securities of the Company and whether by liquidating
distribution or otherwise; provided that none of the following shall be a
Distribution: (i) any redemption or repurchase by the Company of any Units, (ii)
any recapitalization or exchange of Units of the Company, (iii) any subdivision
(by Unit split or otherwise) or any combination (by reverse Unit split or
otherwise) of any outstanding Units, or (iv) any fees or remuneration paid to
any Member in such Member’s capacity as an employee, officer, consultant or
other provider of services to the Company.

 

 - 2 - 

 

 

“Distribution Threshold” means the amount designated in an Incentive Unit Grant
Agreement as being the distribution threshold for such Units for purposes of
Section 3.7 herein and to ensure conformity with a “profits interest” within the
meaning of Revenue Procedure 93- 27 and Revenue Procedure 2001-43.

 

“Effective Date” has the meaning given that term in the introductory paragraph.

 

“Fair Market Value” means, with respect to any asset, its fair market value
determined according to Article XII.

 

“Fiscal Year” of the Company means the calendar year.

 

“Gross Asset Value” means, with respect to any asset, the asset’s adjusted basis
for federal income tax purposes, except as follows:

 

(i) the Gross Asset Value of any asset contributed by a Member to the Company is
the gross fair market value of such asset as determined at the time of
contribution; and

 

(ii) the Gross Asset Value of all Company assets shall be adjusted to equal
their respective gross fair market values, as determined by the Board, as of the
following times: (a) the acquisition of any additional interest in the Company
by any new or existing Member in exchange for more than a de minimis capital
contribution; (b) the distribution by the Company to a Member of more than a de
minimis amount of property as consideration for an interest in the Company; (c)
the grant of an interest in the Company (other than a de minimis interest) as
consideration for the provision of services to or for the benefit of the Company
by an existing Member acting in a Member capacity, or by a new Member acting in
a Member capacity or in anticipation of becoming a Member; (d) the liquidation
of the Company within the meaning of Treasury Regulations Section
1.704-1(b)(2)(ii)(g); and (e) such other times determined by the Board in its
sole and absolute discretion; provided that the adjustments pursuant to clauses
(a), (b), (c) and (e) above shall be made only if the Board determines that such
adjustments are necessary or appropriate to reflect the relative economic
interests of the Members in the Company; and

 

(iii) the Gross Asset Value of any Company asset distributed to any Member shall
be adjusted to equal the gross fair market value of such asset on the date of
distribution as determined by the Board.

 

“Incapacity” or “Incapacitated” means (i) with respect to a natural person, an
Insolvency Event or the death, incompetency or insanity of such person, and (ii)
with respect to any other Person, an Insolvency Event with respect to, or the
liquidation, dissolution or termination of, such Person.

 

“Incentive Unit” means any unit designated as such on Exhibit A, attached hereto
and having the features ascribed thereto pursuant to Section 3.7.

 

 - 3 - 

 

 

“Incentive Unit Grant Agreement” has the meaning set forth in Section 3.7.

 

“Indemnifying Member” has the meaning set forth in Section 13.12.

 

“Insolvency Event” means, with respect to any Person, having an order for relief
entered with respect to such Person under the federal bankruptcy laws as now or
hereafter in effect, making a general assignment for the benefit of creditors,
becoming unable generally to pay debts as such debts become due, admitting in
writing that such Person is generally unable to pay its debts as they become
due, filing any debtor proceedings, filing or becoming the subject of any
proceeding of any kind under any provisions of any applicable bankruptcy or
insolvency law seeking any readjustment, rearrangement, composition,
postponement, or reduction of debts, liabilities or obligations (in the case of
an involuntary proceeding, which continues undismissed or unstayed for a period
of sixty (60) consecutive days).

 

“Involuntary Transfer” means any Transfer, whether by operation of law, under
court order, foreclosure of a security interest, execution of a judgment or
other legal process, or otherwise, including a purported transfer to or from a
trustee pursuant to an Insolvency Event.

 

“Liability” means with respect to any Person, any liability or obligation of
such Person of any kind, character or description, whether known or unknown,
absolute or contingent, accrued or unaccrued, disputed or undisputed, liquidated
or unliquidated, secured or unsecured, joint or several, due or to become due,
vested or unvested, executory, determined, determinable or otherwise, and
whether or not the same is required to be accrued on the financial statements of
such Person.

 

“Manager” has the meaning set forth in Section 5.1.

 

“Member” means any Person executing this Agreement as of the date of this
Agreement as a member or hereafter admitted to the Company as a member as
provided in this Agreement, but does not include any Person who has ceased to be
a member of the Company. The Members are listed on Exhibit A attached hereto.

 

“Member Election Period” has the meaning set forth in Section 10.3.2.

 

“Member Nonrecourse Debt” has the same meaning as the term “partner nonrecourse
debt” set forth in Treasury Regulations Section 1.704-2(b)(4).

 

“Member Nonrecourse Debt Minimum Gain” means an amount, with respect to each
Member Nonrecourse Debt, equal to the Company Minimum Gain that would result if
the Member Nonrecourse Debt were treated as a Nonrecourse Liability, determined
in accordance with Treasury Regulations Section 1.704-2(i)(3).

 

“Member Nonrecourse Deductions” has the same meaning as the term “partner
nonrecourse deductions” in Treasury Regulations Section 1.704-2(i)(2).

 

“Members’ Notices” has the meaning set forth in Section 10.3.2.

 

 - 4 - 

 

 

“Net Capital Proceeds” means the gross capital proceeds received by the Company
from a Capital Transaction less the expenses related to such Capital Transaction
and less such funds or reserves as the Board deems reasonably necessary with
respect to the reasonable anticipated business needs of the Company, which shall
include (but not by way of limitation) the payment or the making of provision
for the payment when due of Company obligations, including the payment of any
management or administrative fees and expenses or any other obligations.

 

“Net Income” and “Net Loss” mean, for each Fiscal Year or other period, an
amount equal to the Company’s taxable income or loss for such Fiscal Year or
period, determined in accordance with Section 703(a) of the Code (for this
purpose, all items of income, gain, loss or deduction required to be stated
separately pursuant to Section 703(a)(1) of the Code shall be included in
taxable income or loss) with the following adjustments (without duplication):

 

(i) any income of the Company that is exempt from federal income tax and not
otherwise taken into account in computing Net Income or Net Loss pursuant to
this paragraph, shall be added to such income or loss; and

 

(ii) any expenditures of the Company described in Code Section 705(a)(2)(B) or
treated as Code Section 705(a)(2)(B) expenditures pursuant to Treasury
Regulations Section 1.704-1(b)(2)(iv)(i), and not otherwise taken into account
in computing Net Income or Net Loss pursuant to this paragraph, shall be
subtracted from such taxable income or loss; and

 

(iii) if the Gross Asset Value of any Company asset is adjusted pursuant to
clauses (ii) or (iii) of the definition of “Gross Asset Value” herein, the
amount of such adjustment shall be taken into account as gain or loss from the
disposition of such asset for purposes of computing Net Income or Net Loss; and

 

(iv) gain or loss resulting from any disposition of Company property with
respect to which gain or loss is recognized for federal income tax purposes
shall be computed by reference to the Gross Asset Value of the property disposed
of, notwithstanding that the adjusted tax basis of such property differs from
its Gross Asset Value; and

 

(v) in lieu of depreciation, amortization, and other cost recovery deductions
taken into account in computing such taxable income or loss, such amounts shall
instead be determined in accordance with the requirements of Treasury
Regulations Section 1.704-1(b)(2)(iv)(g); and

 

(vi) any items which are specially allocated pursuant to the provisions of
Section 4.6 shall not be taken into account in computing Net Income or Net Loss.

 

“Nonrecourse Deductions” has the meaning set forth in Treasury Regulations
Sections 1.704-2(b)(1) and 1.704-2(c).

 

“Nonrecourse Liability” has the meaning set forth in Treasury Regulations
Section 1.704- 2(b)(3).

 

“Offeree Member” has the meaning set forth in Section 10.3.2.

 

“Offer Notice” has the meaning set forth in Section 10.3.1.

 

 - 5 - 

 

 

“Partnership Representative” has the meaning set forth in Section 8.2.1.

 

“Partnership Tax Audit Rules” means the partnership tax audit rules contained in
Subchapter C of Chapter 63 of the Code (Sections 6221 et seq.) as enacted by the
Bipartisan Budget Act of 2015, as amended from time to time, and any Regulations
and other guidance promulgated thereunder, and any similar state or local
legislation, regulations or guidance.

 

“Percentage Interest” means, with respect to a Member at any time and from time
to time, a percentage equal to a fraction, the numerator of which is the number
of Units owned by such Member and the denominator of which is the aggregate
number of Units owned by all Members.

 

“Person” means a natural person, partnership (whether general or limited),
limited liability company, trust, estate, association, corporation, custodian,
nominee or any other individual or entity in its own or any representative
capacity.

 

“Proceeding” has the meaning set forth in Section 7.2.

 

“Repurchase Right” has the meaning set forth in Section 10.4.

 

“Required Debt Payment” means the payment that is required to be made by the
Company to service its outstanding debt obligations.

 

“Safe Harbor Election” has the meaning set forth in Section 3.7.

 

“Sale of the Company” means (i) the sale of the Company to an independent third
party or group of independent third parties pursuant to which such party or
parties acquire Units of the Company possessing a majority of the voting power
of the Units (whether by merger, consolidation, sale or transfer of the
Company’s equity interests), or (ii) the sale, lease, transfer, exclusive
license or other disposition of the Company’s assets in one transaction or
series of related transactions determined on a consolidated basis.

 

“Securities Act” means the United States Securities Act of 1933, as amended, and
applicable rules and regulations thereunder, and any successor to such statutes,
rules or regulations. Any reference herein to a specific section, rule or
regulation under the Securities Act shall be deemed to include any corresponding
provisions of future law.

 

“Taxable Year” means the Company’s taxable year ending December 31 (or part
thereof, in the case of the Company’s last taxable year), or such other year as
is determined by the Board in compliance with Section 706 of the Code.

 

“Transfer” means any transfer, sale, assignment, pledge, hypothecation,
encumbrance or other disposition of Units or other interests in the Company (or
of a direct or indirect interest in a Member holding Units) to another party,
whether voluntary or involuntary, including a pledge of or granting of another
form of security interest in any such interest.

 

“Treasury Regulations” means the temporary and final regulations promulgated by
the U.S. Department of the Treasury under the Code.

 

 - 6 - 

 

 

“Units” means the units held by each Member representing a fractional part of
the interest of the Member in the Distributions and the income, profits, gains,
losses, deductions, and expenses of the Company, and shall include Class A Units
and Incentive Units. When the term “Units” is used herein without distinction as
to class, the term means Units of all classes.

 

“Unreturned Capital Contribution” means, with respect to any Member, the total
Capital Contributions made by such Member less the total Distributions made to
such Member pursuant to Section 4.2.2(a).

 

Other terms defined in this Agreement have the meanings so given them.

 

1.2 Construction. Whenever the context requires, the gender of all words used in
this Agreement includes the masculine, feminine and neuter. All references to
Articles and Sections refer to articles and sections of this Agreement, and all
references to Schedules or Exhibits are to Schedules or Exhibits attached
hereto, each of which is made a part hereof for all purposes.

 

ARTICLE II ORGANIZATION

 

2.1 Formation. The Company has been organized as a Nevada limited liability
company by the filing of a Certificate of Formation (the “Certificate”) under
and pursuant to the Act.

 

2.2 Name. The name of the Company is “Global Clean Solutions, LLC”, and all
Company business shall be conducted in that name or such other names that comply
with applicable law as the Board may select from time to time.

 

2.3 Registered Office; Registered Agent; Principal Office; Other Offices. The
registered office of the Company required by the Act to be maintained in the
State of Nevada shall be the office of the initial registered agent named in the
Certificate or such other office (which need not be a place of business of the
Company) as the Board may designate from time to time in the manner provided by
law. The registered agent of the Company in the State of Nevada shall be the
initial registered agent named in the Certificate or such other Person or
Persons as the Board may designate from time to time in the manner provided by
law. The principal office of the Company shall be at such place as the Board may
designate from time to time, which need not be in the State of Nevada, and the
Company shall maintain records there. The Company may have such other offices as
the Board may designate from time to time.

 

2.4 Purposes. The purpose of the Company shall be to engage in any lawful
business under the Act. The Company may exercise all powers reasonably connected
with such activities and businesses that may be legally exercised by limited
liability companies under the Act, and the Company may engage in all activities
necessary, customary, convenient, or incident to any of the foregoing.

 

2.5 Term. The term of the Company commenced on the date the Certificate was
filed with the office of the Secretary of State of the State of Nevada and shall
continue in existence until termination and dissolution thereof as determined
under Article XI of this Agreement.

 

 - 7 - 

 

 

2.6 No State Law Partnership. The Members intend that the Company not be a
partnership (including, without limitation, a limited partnership) or joint
venture, and that no Member or Manager be a partner or joint venturer of any
other Member or Manager, for any purposes other than federal and, if applicable,
state tax purposes, and this Agreement shall not be construed to suggest
otherwise.

 

ARTICLE III

MEMBERSHIP; UNITS; CONTRIBUTED CAPITAL; CAPITAL ACCOUNTS

 

3.1 Members.

 

3.1.1. The Members of the Company are set forth on Exhibit A attached hereto,
which shall be updated from time to time to conform to the books and records of
the Company.

 

3.1.2. No Member, as such, shall be required to lend any funds to the Company or
to make any additional contribution of capital to the Company, except as
otherwise required by applicable law or this Agreement. Any Member may, with the
approval of at least 100% of the voting power of the Members, make loans to the
Company, and any loan by a Member to the Company shall not be considered to be a
Capital Contribution.

 

3.1.3. Each Member shall execute a counterpart of this Agreement, and when a
Person is admitted as a Member in accordance with this Agreement, such Person
shall execute a counterpart of this Agreement.

 

3.2 Liability of Members.

 

3.2.1. Except as otherwise required by applicable law or as explicitly set forth
in this Agreement, no Member shall have any personal liability in his, her or
its capacity as a Member, whether to the Company, to any of the other Members,
to the creditors of the Company or to any other third party, for the debts,
liabilities, commitments or any other obligations of the Company or for any
losses of the Company, and therefore, a Member shall be liable only to the
extent of his, her or its Capital Contribution to the Company.

 

3.2.2. In accordance with the Act and the laws of the State of Nevada, a member
of a limited liability company may, under certain circumstances, be required to
return amounts previously distributed to such member. A Member who receives a
distribution made by the Company in violation of this Agreement or §86.343-346
of the Act is liable to the Company for the amount of such distribution if the
Company makes a claim for such amount within three (3) years of the distribution
date.

 

3.3 Lack of Authority. Except as otherwise specifically provided in this
Agreement, no Member (other than a Member in his or her capacity as a Manager or
an officer of the Company) has the authority or power to act for or on behalf of
the Company, to do any act that would be binding on the Company or to make any
expenditures on behalf of the Company.

 

 - 8 - 

 

 

3.4 Units. The Company shall initially have two classes of Units: Class A Units
and Incentive Units. The Units issued hereunder shall not be certificated unless
otherwise determined by the Board. Each Member’s interest in the Company,
including such Member’s interest in income, gains, losses, deductions and
expenses of the Company and the right to vote on certain matters as provided in
this Agreement, shall be represented by the Class A Units owned by such Member.
The ownership of Units shall entitle each Member to allocations of profit and
loss and other items and distributions of cash and other property as set forth
in Article IV hereof. Each Class A Unit shall entitle the Member owning such
Unit to one vote on any matter voted on by Members as provided in this Agreement
or as required by applicable law. The Incentive Units are nonvoting and
nontransferable except in the event of a Company repurchase. The number and
class of Units held by each Member is set forth on Exhibit A attached hereto.

 

3.5 Issuance of Additional Units Generally. Subject to Section 5.2.1, the Board
shall have the right to cause the Company to issue or sell to Members,
Affiliates of Members or other Persons: (i) additional Units or other interests
in the Company, (ii) obligations, evidences of indebtedness or other securities
or interests convertible or exchangeable into Units or other interests in the
Company, and (iii) warrants, options or other rights to purchase or otherwise
acquire Units or other interests in the Company. Upon the acquisition of any
Units or other interests in the Company by a Person who is not a Member, to the
extent permitted hereunder such Person shall execute and deliver a counterpart
of this Agreement and shall become a Member hereunder.

 

3.6 No Withdrawal. So long as a Member continues to hold any Units, such Member
shall not have the ability to withdraw or resign as a Member prior to the
dissolution and winding up of the Company and such withdrawal or resignation or
attempted withdrawal or resignation by a Member prior to the dissolution or
winding up of the Company shall be null and void. As soon as any Person who is a
Member ceases to hold any Units, such Person shall no longer be a Member.

 

3.7 Incentive Units. The Board shall have the right to cause the Company to
issue Incentive Units in exchange for services performed or to be performed for
the Company or one of its Affiliates by such Person, rather than in exchange for
Capital Contributions made to the Company by such Person. Each Incentive Unit
shall be treated as a profits interest within the meaning of Revenue Procedure
93-27, 1993-2 C.B. 343. The Company shall issue each Incentive Unit pursuant to
and in accordance with a grant agreement (each such agreement, an “Incentive
Unit Grant Agreement”) approved by the Board, to be executed by the Company and
the recipient of such Incentive Unit. Each Incentive Unit Grant Agreement shall
provide for, among other matters, the forfeiture of, transfer restrictions
relating to, or repurchase by the Company of, such Incentive Unit. A Member
holding Incentive Units shall be treated as the owner of a profits interest from
the date such profits interest is granted, and the Company shall file its tax
returns and issue appropriate Schedule K-1 forms to such Member, allocating to
such Member a distributive share of all items of income, gain, loss, deduction
and credit associated with such profits interest. Subject to any vesting,
forfeiture and repurchase provisions contained in an Incentive Unit Grant
Agreement, a Member holding Incentive Units shall participate in liquidating
Distributions in respect of such Member’s Incentive Units only from and after
such time as all aggregate Distributions previously or concurrently made by the
Company in respect of all other Units since the date of issuance of such
Incentive Units equal or exceed the Distribution Threshold of such Member’s
Incentive Units at such time. This provision is intended to ensure that each
Incentive Unit is upon issuance a “profits interest” within the meaning of
Revenue Procedure 93-27 and Revenue Procedure 2001-43 and shall be interpreted
consistently with such intent in the Board’s sole and absolute discretion. The
Board is hereby authorized and directed to cause the Company to make an election
to value any Incentive Units at liquidation value (the “Safe Harbor Election”),
as the same may be permitted pursuant to or in accordance with the finally
promulgated successor rules to Proposed Treasury Regulations Section 1.83-3(l)
and IRS Notice 2005-43. The Company shall make any allocations of items of
income, gain, deduction, loss or credit (including forfeiture allocations and
elections as to allocation periods) necessary or appropriate to effectuate and
maintain the Safe Harbor Election. Any such Safe Harbor Election shall be
binding on the Company and all of its Members with respect to all Transfers of
Incentive Units thereafter made by the Company while a Safe Harbor Election is
in effect. A Safe Harbor Election, once made, may be revoked by the Board as
permitted by any applicable rule. Each Member will (i) comply with all
requirements of the Safe Harbor Election with respect to all Incentive Units
issued while the Safe Harbor Election remains effective; (ii) cooperate with the
Board to perfect and maintain any Safe Harbor Election; and (iii) timely execute
and deliver any documentation reasonably requested by the Board with respect to
the Safe Harbor Election.

 

 - 9 - 

 

 

3.8 Capital Contributions. Upon the execution of this Agreement, each Member
shall contribute one dollar ($1.00) to the capital of the Company in exchange
for each Unit set forth adjacent to such Member’s name on Exhibit A attached
hereto. Unless the Members unanimously approve otherwise, no Member shall be
required to contribute additional capital to the Company beyond the Initial
Capital Contributions.

 

3.9 Capital Accounts.

 

3.9.1. A separate capital account (“Capital Account”) shall be maintained for
each Member. Each Member’s Capital Account shall consist of the amount of the
Member’s Capital Contribution. Each Member’s Capital Account shall be increased
by the amount of any additional money contributed by the Member to the Company;
the net fair market value of any assets contributed by the Member to the
Company; and allocations to the Member of any profits. Each Member’s Capital
Account shall be decreased by the amount of any money distributed to the Member
by the Company; the net fair market value of any assets distributed to the
Member by the Company; allocations to the Member of any Company expenditures not
deductible in computing Company taxable income and not properly chargeable to
capital account; and allocations to the Member of any losses.

 

3.9.2. Capital Accounts shall be maintained and adjusted in accordance with the
additional rules set forth in § 1.704-1(b)(2)(iv) of the Income Tax Regulations
(the “Regulations”) adopted under the Code.

 

3.9.3. The “net fair market value” of an asset for purposes of this Section 3.9
shall be the fair market value of the asset net of any liabilities respecting
the asset assumed by the Company (upon a contribution) or by the Members (upon a
distribution), as the case may be, and any liabilities to which any such
contributed or distributed assets are subject.

 

 - 10 - 

 

 

ARTICLE IV

DISTRIBUTIONS; ALLOCATIONS OF

PROFITS AND LOSSES

 

4.1 Generally. Subject to the provisions of NRS 86.341-346 and Sections 4.2,
4.4, 4.5, and 5.2.1 of this Agreement, the Board shall have sole discretion
regarding the amounts and timing of distributions to Members out of Cash
Available for Distribution.

 

4.2 Distributions.

 

4.2.1. Operating Distributions. Distributions from Cash Available for
Distribution shall be made in such amounts and at such times as declared by the
Board, to the Members holding Units, pro rata in proportion to their relative
number of such Units owned; provided, however, that any distribution to a holder
of Incentive Units shall be subject to the terms of the applicable Incentive
Unit Grant Agreement.

 

4.2.2. Capital Transaction Distributions. Distributions from Net Capital
Proceeds shall be made when and as declared by the Board to the Members in the
following order of priority:

 

(a) First, to all Members in proportion to their Unreturned Capital
Contributions until the Unreturned Capital Contributions of all Members have
been reduced to zero ($0); and

 

(b) Thereafter, to members of all classes pro rata in proportion to their
ownership of units; provided however, that Members holding Incentive Units shall
not receive any Distribution with respect to any Incentive Unit until the
Distribution Threshold for such Incentive Unit has been met.

 

4.2.3. Liquidating Distributions. Distributions upon dissolution and liquidation
of the Company shall be made to the Members in accordance with Section 11.2(g).

 

4.3 Allocation of Profits and Losses. Except as explicitly provided elsewhere in
this Agreement, the items of income, gain, loss or deduction of the Company
comprising Net Income or Net Loss for a Fiscal Year shall be allocated to the
Members in proportion to the number of Units owned by each Member.

 

4.4 Amounts Withheld. All amounts withheld pursuant to Section 13.12 from any
distribution to a Member shall be treated as amounts distributed to such Member
pursuant to this Article IV for all purposes under this Agreement.

 

4.5 Tax Distributions. The Company shall distribute to the Members, with respect
to each Fiscal Year of the Company, an amount of cash that in the good faith
judgment of the Board equals (a) the amount of taxable income, if any, allocable
to the Members in respect of such Fiscal Year, multiplied by (b) the highest
combined maximum federal, state and local income tax rate applicable to any
Member to be applied with respect to such taxable income, with such distribution
to be made to the Members in the same proportions that taxable income was
allocated to the Members during such Fiscal Year. Any distributions made to a
Member under this Section 4.5 shall be treated as an advance against any
distributions to be made under Article 4.3.

 

 - 11 - 

 

 

4.6 Tax Allocations: Code Section 704(c).

 

4.6.1. The income, gains, losses, deductions and expenses of the Company shall
be allocated, for federal, state and local income tax purposes, among the
Members in accordance with the allocation of such income, gains, losses,
deductions and expenses among the Members, except that if any such allocation is
not permitted by the Code or other applicable law, the Company’s subsequent
income, gains, losses, deductions and expenses shall be allocated among the
Members so as to reflect as nearly as possible the allocation set forth herein.

 

4.6.2. In accordance with Code Section 704(c) and the Treasury Regulations
thereunder, income, gain, loss, deduction and expense with respect to any
property contributed to the capital of the Company shall, solely for tax
purposes, be allocated among the Members so as to take account of any variation
between the adjusted basis of such property to the Company for federal income
tax purposes and its fair market value at the time of contribution.

 

4.6.3. Any elections or other decisions relating to such allocations shall be
made by the Board in any manner that reasonably reflects the purpose and intent
of this Agreement. Allocations pursuant to this Section 4.6 are solely for
purposes of federal, state and local taxes and shall not affect, or in any way
be taken into account in computing, share of profits, losses, other items or
Distributions pursuant to any provisions of this Agreement.

 

4.7 Compliance with Treasury Regulations. Allocations of income and losses among
the Members shall be made in a manner so that such allocations have substantial
economic effect in accordance with the tests therefor set forth in the Treasury
Regulations promulgated under Section 704(b) of the Code. Accordingly,
allocations not specifically provided for in this Agreement shall be made in
such a manner as shall conform to the allocation rules and principals as set
forth in such Treasury Regulations. The Board may amend the provisions of this
Agreement if such amendment would not have a materially adverse effect on the
Members and if, in the opinion of counsel for the Company, such amendment is
advisable for purposes of complying with Section 1.704-1(b) or Section 1.704-2
of the Treasury Regulations, as may be amended or supplemented from time to
time.

 

ARTICLE V MANAGEMENT

 

5.1 Management by the Board of Managers. Except for situations in which the
approval of the Members is required by this Agreement or by nonwaivable
provisions of applicable law, and subject to the provisions of Section 5.2, (a)
the powers of the Company shall be exercised by or under the authority of, and
the business and affairs of the Company shall be managed under the direction of,
the Board of Managers (the “Board”), and (b) the Board may make all decisions
and take all actions for the Company not otherwise provided for in this
Agreement; provided, however, that no Manager, solely in his or her capacity as
such, shall have any power to act for, sign for or do any act that would bind
the Company, unless the Board shall provide otherwise. For each Member holding
25% of the Units outstanding, such Member shall be entitled to designate one
person to serve on the Board of Managers. Edison Nation, Inc., the holder of 50%
of the Units outstanding, shall be entitled to designate two (2) persons to
serve on the Board of Managers. The Board of Managers shall consist of the
following Persons (each of whom shall be a “Manager”): Bryan Pantofel
(designated by PPE Brickell Supplies, LLC), Brian McFadden (designated by
Graphene Holdings, LLC), Chris Ferguson (designated by Edison Nation, Inc.) and
Brett Vroman (designated by Edison Nation, Inc.).

 

 - 12 - 

 

 

5.2 Actions Requiring Certain Member Approval; Delegation of Authority and
Duties; Manager Duties.

 

5.2.1. Notwithstanding anything in this Agreement to the contrary, without the
unanimous consent of the Managers, the Board shall not cause the Company to, and
the Company shall not:

 

(a) amend, alter or repeal the Certificate, this Agreement, or any other
organizational or governance documents of the Company;

 

(b) change the principal business or lines of business of the Company;

 

(c) change the name of the Company;

 

(d) create any new class of Units or change the rights or preferences of any of
the Company’s existing Units;

 

(e) issue, or cause to be issued, any additional Units, including any grants of
Incentive Units;

 

(f) redeem the Units of any Member;

 

(g) admit any other Person as an additional member;

 

(h) approve any Transfers of Units except as otherwise permitted in Article X of
this Agreement;

 

(i) effect any merger, consolidation or reorganization with any other Person;



 

(j) dissolve, liquidate or wind-up the Company;

 

(k) amend any material accounting policy of the Company;

 

(l) initiate or settle litigation on behalf of the Company, undertake any course
of defense in connection with any litigation, dispute or other proceeding
brought against the Company, or settle any litigation, dispute or other
proceeding concerning the Company;

 

(m) enter into any transaction or agreement between the Company and a Member of
the Company or any Affiliate of the Company;

 

(n) make any capital expenditure that exceeds (i) on an individual basis, $1.00
any month, or (ii) on an aggregate basis during any three-month period, $1.00;

 

 - 13 - 

 

 

(o) make any loan in excess of $1.00;

 

(p) incur, assume, refinance, extend, modify, or otherwise become liable with
respect to any obligation for borrowed money in an aggregate amount that exceeds
$1.00;

 



(q) incur any indebtedness arising from a loan by a Member, whether secured or
unsecured;

 

(r) make or revoke any election to treat the Company as, or take any action that
would cause the Company to be treated as, an entity other than a partnership for
tax purposes;

 

(s) issue any guarantee of, or pledge any assets of, the Company;

 

(t) sell, transfer, license, lease or dispose of, or pledge or otherwise
encumber, any assets of the Company having an aggregate book value that exceeds
$1.00, whether in one transaction or a series of related transactions, but
excluding all transactions occurring in the ordinary course of business;

 

(u) merge, convert or consolidate the Company or any subsidiary with or into
another Person;

 

(v) acquire any equity securities of any entity;

 

(w) acquire any real property excluding inventory;

 

(x) acquire non-real property assets of any other Person for a purchase price
that exceeds $1.00;

 

(y) establish a subsidiary or form or enter into a joint venture, partnership or
similar relationship with any Person;

 

(z) effect any voluntary filing of a petition for bankruptcy or reorganization
in respect of the Company, or any similar action under applicable laws and
regulations;

 

(aa) execute, amend or terminate any agreement to transfer or license any
intellectual property to or by the Company;

 

(bb) approve any operating budget, business plan or any other similar budget or
business or strategic plan;

 

(cc) enter into any commitment to take any of the actions described in this
Section 5 5.2.1;

 

(dd) determine the Cash Available for Distribution by the Company or declare or
effect any dividend or distribution; or

 

 - 14 - 

 

 

(ee) execute, amend or terminate any agreement that contemplates payments by or
to the Company in an aggregate amount that exceeds $1.00.

 

5.2.2. In the event of any deadlock with respect to any of the Company actions
set forth in Section 5.2.1 that is not resolved after reasonable opportunities
to discuss and consider in good faith, the Company shall continue to operate
pursuant to the last-approved budget or business plan in the ordinary course of
its business.

 

5.3 Term of Office. Each Manager on the Board shall serve until his or her
resignation, death or removal pursuant to this Section 5.3. A Manager may be
removed from the Board at any time, with or without cause, by the Member
entitled to designate such Manager.

 

5.4 Vacancy; Resignation. In the event a Manager ceases to serve as a Manager,
the resulting vacancy shall be filled by the Member who designated such Manager,
and the vacancy shall remain vacant until the relevant Member elects to fill
such vacancy. Any Manager may resign at any time. Such resignation shall be made
in writing and shall take effect at the time specified therein, or if no time is
specified, at the time of its receipt by the Members. The acceptance of a
resignation shall not be necessary to make it effective, unless expressly so
provided in the resignation.

 

5.5 Board Approval; Voting; Quorum; Approval or Ratification of Acts or
Contracts by Members. Subject to Section 5.2.1, all actions of the Board shall
require the affirmative vote of a majority of votes cast by all of the Managers.
Regular meetings of the Board shall be held at least annually. A Manager may
waive notice of any meeting, before or after the date and time of the meeting as
stated in the notice, by delivering a signed waiver to the Company. A Manager’s
presence at any meeting waives objection to lack of notice or defective notice
of the meeting, unless the Manager at the beginning of the meeting objects to
holding the meeting or transacting business at the meeting. Any or all Managers
may participate in any meeting by, or through the use of, any means of
communication by which all Managers participating may simultaneously hear each
other during the meeting, and any Manager so participating is deemed to be
present in person at the meeting. The presence of all Managers is necessary for
a quorum. Any action required or permitted to be taken at a meeting of the Board
may be taken without a meeting, without prior notice and without a vote, if the
action is consented to in writing and is signed by all of the Managers. Subject
to the Member approval requirements set forth in Section 5.2.1, any Manager in
its discretion may submit any act or contract for approval or ratification by
the Board, and any act or contract that shall be approved or ratified by the
Board, assuming that such act or contract has been approved by the Members if
required by Section 5.2.1, shall be as valid and as binding upon the Company and
upon all the Members as if it shall have been approved or ratified by every
Member of the Company.

 

5.6 Reimbursement. The members of the Board shall be entitled to be reimbursed
for reasonable out of pocket costs and expenses incurred in the course of its
service hereunder.

 

 - 15 - 

 

 

5.7 Officers.

 

5.7.1. The Board may, from time to time, designate one or more persons to be
officers of the Company. Any officers so designated shall have such authority
and perform such duties as the Board may, from time to time, delegate to them.
The Board may assign titles to particular officers. As of the date hereof, the
Board has not designated any officers or directors. Unless the Board otherwise
decides, if the title is one commonly used for officers of a business
corporation, the assignment of such title shall constitute the delegation to
such officer of the authority and duties that are normally associated with that
office, notwithstanding anything to contrary in this Agreement and subject to
any specific delegation or restriction of authority and duties made to such
officer by the Board. Each officer shall hold office until his or her successor
shall be duly designated by the Board or until his or her death or until he or
she shall resign or shall have been removed in the manner hereinafter provided.
Any number of offices may be held by the same individual. The salaries or other
compensation, if any, of the officers and agents of the Company shall be fixed
from time to time by the Board. For the avoidance of doubt, to the extent any
salary is paid to a Member, each Member will receive the same salary.

 

5.7.2. Any officer may resign as such at any time. Such resignation shall be
made in writing and shall take effect at the time specified therein, or if no
time be specified, at the time of its receipt by the Board. The acceptance of a
resignation shall not be necessary to make it effective, unless expressly so
provided in the resignation. Any officer may be removed as such, either with or
without cause, by the Board whenever in its judgment the best interests of the
Company shall be served thereby; provided, however, that such removal shall be
without prejudice to the contract rights, if any, of the individual so removed.
Designation of an officer shall not of itself create contract rights. Any
vacancy occurring in any office of the Company may be filled by the Board.

 

ARTICLE VI

CONFIDENTIALITY

 

Each Member recognizes and acknowledges that he, she or it has and may in the
future receive certain confidential and proprietary information and trade
secrets of the Company and its Subsidiaries, including but not limited to
confidential information of the Company and its Subsidiaries regarding
identifiable, specific and discrete business opportunities being pursued by the
Company or its subsidiaries (the “Confidential Information”). Each Member (on
his, her or its behalf and, to the extent that such Member would be responsible
for the acts of the following persons under principles of agency law: its
directors, officers, shareholders, partners, employees, agents and members)
agrees that it will not, during or after the term of this Agreement, whether
directly or indirectly through an Affiliate or otherwise, take commercial or
proprietary advantage of or profit from any Confidential Information or disclose
Confidential Information to any Person for any reason or purpose whatsoever,
except (i) to authorized directors, officers, representatives, agents and
employees of the Company or its subsidiaries and as otherwise may be proper in
the course of performing such Member’s obligations, or enforcing such Member’s
rights, under this Agreement and the agreements expressly contemplated hereby;
(ii) to such Member’s auditors, attorneys or other agents; (iii) to any bona
fide prospective purchaser of the equity or assets of such Member or its
Affiliates or the Units held by such Member, or prospective merger partner of
such Member or its Affiliates with the prior consent of the Board; or (iv) as is
required to be disclosed by order of a court of competent jurisdiction,
administrative body or governmental body, or by subpoena, summons or legal
process, or by law, rule or regulation; provided that, in the event that any
Member reasonably believes after consultation with counsel that it is required
by law to disclose any confidential information described in this Article VI,
such Member will (a) provide the Board with prompt notice before such disclosure
so that the Board may attempt to obtain a protective order or other assurance
that confidential treatment will be accorded such confidential information and
(b) cooperate with the Board or its designee in attempting to obtain such order
or assurance. For purposes of this Article VI, “Confidential Information” shall
not include any information which (w) such Person learns from a source other
than the Company or its subsidiaries, who is not bound by a confidentiality
obligation, (x) is generally available to the public other than as a result of a
disclosure by a Member in violation of this Agreement, or (y) is or has been
independently developed or conceived by a Member without use of Confidential
Information.

 

 - 16 - 

 

 

ARTICLE VII

EXCULPATION AND INDEMNIFICATION

 

7.1 Exculpation. No Manager shall be liable to the Company or to any Member for
any loss suffered by the Company unless such loss is caused by a Manager’s
willful misconduct, violation of law or material breach of this Agreement. No
Manager shall be liable for errors in judgment or for any acts or omissions that
do not constitute willful misconduct, violation of law or material breach of
this Agreement. The Board may consult with counsel and accountants and any
member, officer, employee or committee of the Company or other professional
expert in respect of Company affairs, and provided each Manager acts in good
faith reliance upon the advice or opinion of such counsel or accountants or
other persons, such Manager shall not be liable for any loss suffered by the
Company in reliance thereon.

 

7.2 Right to Indemnification for each Manager and Officers. Subject to the
limitations and conditions as provided in this Article VII, each Person who was
or is made a party or is threatened to be made a party to or is involved in any
threatened, pending or completed action, suit or proceeding, whether civil,
criminal, administrative, arbitrative (hereinafter a “Proceeding”), or any
appeal in such a Proceeding or any inquiry or investigation that could lead to
such a Proceeding, by reason of the fact that he or she, or a Person of whom he
or she is the legal representative, is or was a Manager or officer of the
Company or, while a Manager or officer of the Company, is or was serving at the
request of the Company as a Manager, director, officer, partner, venturer,
proprietor, trustee, employee, agent or similar functionary of another foreign
or domestic limited liability company, corporation, partnership, joint venture,
sole proprietorship, trust, employee benefit plan or other enterprise shall be
indemnified by the Company, upon Board approval, to the fullest extent permitted
by the Act, as the same exists or may hereafter be amended (but, in the case of
any such amendment, only to the extent that such amendment permits the Company
to provide broader indemnification rights than said law permitted the Company to
provide prior to such amendment) against judgments, penalties (including excise
and similar taxes and punitive damages), fines, settlements and reasonable
expenses (including, without limitation, attorneys’ fees) actually incurred by
such Person in connection with such Proceeding, and indemnification under this
Article VII shall continue as to a Person who has ceased to serve in the
capacity which initially entitled such Person to indemnity hereunder. The rights
granted pursuant to this Article VII shall be deemed contract rights, and no
amendment, modification or repeal of this Article VII shall have the effect of
limiting or denying any such rights with respect to actions taken or Proceedings
arising prior to any amendment, modification or repeal. It is expressly
acknowledged that the indemnification provided in this Article VII could involve
indemnification for negligence or under theories of strict liability.

 

 - 17 - 

 

 

7.3 Advance Payment. The right to indemnification conferred in this Article VII
shall include the right to be paid or reimbursed by the Company, upon Board
approval, the reasonable expenses incurred by a Person of the type entitled to
be indemnified under Section 7.2 who was, is or is threatened to be made a named
defendant or respondent in a Proceeding in advance of the final disposition of
the Proceeding and without any determination as to the Person’s ultimate
entitlement to indemnification; provided, however, that the payment of such
expenses incurred by any such Person in advance of the final disposition of a
Proceeding shall be made (after Board approval has been obtained) only upon
delivery to the Company of a written affirmation by such Person of his or her
good faith belief that he or she has met the standard of conduct necessary for
indemnification under Article VII and a written undertaking, by or on behalf of
such Person, to repay all amounts so advanced if it shall ultimately be
determined that such indemnified Person is not entitled to be indemnified under
this Article VII or otherwise.

 

7.4 Indemnification of Members, Employees and Agents. The Company, by adoption
of a resolution of the Board, may indemnify and advance expenses to a Member,
employee, or agent of the Company to the same extent and subject to the same
conditions under which it may indemnify and advance expenses to each of the
Managers or officers of the Company under this Article VII.

 

7.5 Nonexclusivity of Rights. The right to indemnification and the advancement
and payment of expenses conferred in this Article VII shall not be exclusive of
any other right which a Manager, officer or other Person indemnified pursuant to
Section 7.4 may have or hereafter acquire under any law (common or statutory),
provision of the Certificate or this Agreement, agreement, vote of Members or
the disinterested Managers or otherwise.

 

7.6 Insurance. The Company may purchase and maintain insurance, at its expense,
to protect itself and any Person who is or was serving as a Manager, officer or
agent of the Company or is or was serving at the request of the Company as a
Manager, director, officer, partner, venturer, proprietor, trustee, employee,
agent or similar functionary of another foreign or domestic limited ability
company, corporation, partnership, joint venture, sole proprietorship, trust,
employee benefit plan or other enterprise against any expense, liability or
loss, whether or not the Company would have the power to indemnify such Person
against such expense, liability or loss under this Article VII.

 

7.7 Savings Clause. If this Article VII or any portion hereof shall be
invalidated on any ground by any court of competent jurisdiction, then the
Company shall nevertheless indemnify and hold harmless any Manager or any other
Person indemnified pursuant to this Article VII as to costs, charges and
expenses (including attorneys’ fees), judgments, fines and amounts paid in
settlement with respect to any action, suit or proceeding, whether civil,
criminal, administrative or investigative to the fullest extent permitted by any
applicable portion of this Article VII that shall not have been invalidated and
to the fullest extent permitted by applicable law.

 

 - 18 - 

 

 

ARTICLE VIII

TAXES

 

8.1 Tax Returns. The Board shall cause to be prepared and filed all necessary
federal and state income tax returns for the Company, including making any
elections the Board may deem appropriate and in the best interests of the
Members. Each Member shall furnish to the Board all pertinent information in its
possession relating to Company operations that is necessary to enable the
Company’s income tax returns to be prepared and filed.

 

8.2 Partnership Representative.

 

8.2.1. Bryan Pantofel shall be designated the “partnership representative”
within the meaning of Section 6223(a) of the Code (the “Partnership
Representative”) and shall be authorized to take any actions necessary under
Treasury Regulations or other guidance to cause such designation (including the
designation of any individual to act on behalf of any entity Partnership
Representative as may be required under the Partnership Tax Audit Rules). The
Company and each Member agrees that they shall be bound by the actions taken by
the Partnership Representative, as described in Section 6223(b) of the Code; the
Members consent to the election set forth in Section 6226(a) of the Code and
agree to take any action, and furnish the Partnership Representative with any
information necessary, to give effect to such election if the Partnership
Representative decides to make such election; and any imputed underpayment
imposed on the Company pursuant to Section 6232 of the Code (and any related
interest, penalties or other additions to tax) that the Partnership
Representative reasonably determines is attributable to one or more Members
shall be promptly paid by such Members to the Company (pro rata in proportion to
their respective shares of such underpayment) within fifteen (15) days following
the Partnership Representative’s request for payment (and any failure to pay
such amount shall result in a subsequent reduction in distributions otherwise
payable to such Member plus interest on such amount calculated at the prime rate
published in the Wall Street Journal at the determinative time plus two percent
(2%)). The Partnership Representative shall keep each Member reasonably and
promptly informed of any audits or administrative or judicial proceedings
affecting or relating to the tax items of the Company, consult with the Members
regarding the conduct of such audits or proceedings, and be required to obtain
the prior written consent of the Required Member prior to entering into any
agreement or settlement or making an election in relation to such audits or
proceedings. For the avoidance of doubt, (i) the costs of any action taken by or
on behalf of the Partnership Representative, the Company or their respective
Affiliates pursuant to this paragraph shall be borne by the Member benefitting
from any such action (together with the other Members similarly benefitting from
such action as determined by the Partnership Representative in its reasonable
discretion), (ii) the Partnership Representative will be entitled to rely
conclusively on the advice of the Company’s independent accountant or other tax
advisor in making any determination in respect of the Partnership Tax Audit
Rules, and (iii) the Partnership Representative shall not be required to
indemnify any Member or the Company with respect to any taxes incurred under the
Partnership Tax Audit Rules.

 

8.2.2. Each Member shall provide to the Company upon request such information,
forms or representations which the Partnership Representative may reasonably
request with respect to the Company’s compliance with applicable tax laws,
including, any information, forms or representations requested by the
Partnership Representative to assist in obtaining any exemption, reduction or
refund of any withholding or other taxes imposed by any taxing authority or
other governmental agency upon the Company or amounts paid to the Company.

 

 - 19 - 

 

 

8.2.3. Notwithstanding any provision of this Agreement to the contrary, the
provisions of this Section 8.2 shall survive the termination or liquidation of
the Company or the termination of any Member’s interest in the Company and shall
remain binding on the Members following each such Member’s termination of its
interest in the Company.

 

8.3 Tax Reports. The Company shall provide to each Member as promptly as
practical after the end of each Taxable Year, the Company’s tax return and Form
K-1 for such Taxable Year, and such other information as may be necessary for
the preparation of each such Member’s United States federal and state income tax
returns.

 

8.4 Income Tax Status. It is the intent of this Company and the Members that
this Company shall be treated as a partnership for U.S., federal, state and
local income tax purposes. Each Member and the Company shall file all tax
returns and shall otherwise take all tax and financial reporting positions in a
manner consistent with such treatment. Neither the Company nor any Member shall
make an election for the Company to be classified as other than a partnership
pursuant to Treasury Regulations Section 301.7701-3.

 

ARTICLE IX

BOOKS, REPORTS AND COMPANY FUNDS

 

9.1 Maintenance of Books. The Company shall use commercially reasonable efforts
to keep books and records of accounts as may be required. The Fiscal Year shall
be the accounting year of the Company.

 

9.2 Informational Rights. The Board shall keep the Members reasonably informed
on a timely basis of any material fact, information, litigation, employee
relations or other matter that could reasonably be expected to have a material
impact on the operations or financial position of the Company, including, but
not limited to, any modification of any loan or other financing to the Company.

 

ARTICLE X TRANSFERS

 

10.1 Assignment by Members. No Member shall be permitted to Transfer all or a
portion of such Member’s Units except subject to, and in compliance with, this
Article X; provided, however, that in no event may an Incentive Unit be
transferred except in connection with a Company repurchase. Each Member hereby
acknowledges the reasonableness of this prohibition in view of the purposes of
the Company and the relationship of the Members. In connection with the Transfer
of any Units, the Member holding such Units shall deliver written notice to the
Company describing in reasonable detail the Transfer or proposed Transfer and
the Board may, but is not obligated to, require prior to approving any Transfer,
an opinion of counsel, which (to the Board’s reasonable satisfaction) is
knowledgeable in securities law matters, to the effect that such Transfer of
Units may be effected without registration of such Units under the Securities
Act. A Member shall not Transfer any Units until the proposed transferee has
agreed in writing to be bound by the conditions set forth in this Section 10.1,
and a transferee shall be admitted to the Company as a Member only following the
approval of the Board and upon execution of a counterpart signature page to this
Agreement. Any Transfer by any Member of any Units or other interests in the
Company in contravention of this Agreement shall be invalid, null, void and
ineffectual and shall not bind or be recognized by the Company or any other
party.

 

 - 20 - 

 

 

10.2 Permitted Transfers. A Transfer by any Member of all or any portion of such
Member’s Units to a holding company that is wholly-owned by one or more Members
of the Company is a Permitted Transfer exempt from the requirements of Sections
10.3-10.4. Otherwise, no Transfer by any Member of all or any portion of such
Member’s Units shall be permitted except as otherwise provided for in this
Article X.

 

10.3 Right of First Refusal

 

10.3.1. Prior to any proposed Transfer of Units to any Person, the transferring
Member shall deliver to the Company and the other Members (other than holders of
Incentive Units) a written notice (the “Offer Notice”) specifying in reasonable
detail the number of Units to be transferred, the identity of the transferee(s),
the price (which shall be payable solely in cash) and the other terms and
conditions of the proposed Transfer. The Company may elect to purchase all or
any portion of the Units proposed to be Transferred upon the terms and
conditions specified in the Offer Notice by delivering to the transferring
Member a written notice of such election within the ten (10) day period
following the Company’s receipt of the Offer Notice (the “Company Election
Period”). The purchase of such Units by the Company shall be consummated within
thirty (30) days following expiration of the Company Election Period.

 

10.3.2. In the event that the Company does not elect to purchase all of the
Units described in the Offer Notice, it shall give written notice of the same
(the “Company Notice”) on or prior to the expiration of the Company Election
Period to Members holding Units, other than holders of Incentive Units and other
than the Member proposing to Transfer Units (“Offeree Members”), and the Company
shall deliver a copy of such notice to the transferring Member. The Offeree
Members may then elect to purchase collectively all or any portion of such Units
pro rata among themselves based on their respective holdings of Units, upon the
terms and conditions specified in the Offer Notice. On or before the tenth
(10th) day following receipt of the Company Notice (the “Member Election
Period”), each Offeree Member may submit to the transferring Member such
Member’s election to purchase Units described in the Offer Notice and the number
of such Units that such Member wishes to purchase (collectively, the “Members’
Notices”). Following the Member Election Period and receipt of the Members’
Notices (if any), if the Members’ Notices collectively evidence elections by the
other Members to purchase at least the number of Units described in the Offer
Notice, then such Units shall be allocated among such Offeree Members that
deliver Members’ Notices, as nearly as practicable, as follows: to each such
Member a number of Units equal to the lesser of (a) the number of Units
described in such Member’s Members’ Notice and (b) a number of Units equal to
the number of Units described in the Offer Notice multiplied by a fraction, the
numerator of which is the aggregate number of Units owned by such electing
Member and the denominator of which is the sum of Units owned by all electing
Members that provide Members’ Notices. The purchase by electing Offeree Members
pursuant to this Section 10.3.2 shall be consummated within thirty (30) days
following expiration of the Member Election Period.

 

 - 21 - 

 

 

10.3.3. In the event that neither the Company nor the Offeree Members elect to
purchase all of the Units described in the Offer Notice in accordance with this
Section 10.3.3, the transferring Member may Transfer all of the Units covered by
the Offer Notice to the transferee(s) specified in the Offer Notice on terms no
more favorable to such transferee(s) than those specified in the Offer Notice;
provided that, in connection with any such Transfer, each transferee shall agree
in writing to be bound by the provisions of this Agreement. Any unsold Units not
transferred within such sixty (60) day period shall again be subject to Section
10.2 in connection with any proposed Transfer thereof.

 

10.4 Right of Repurchase Upon Involuntary Transfer. In the event of any
Involuntary Transfer by a Member, the Company shall have the right, but not the
obligation, to purchase all, but not less than all, of the affected Member’s
Units at Fair Market Value (the “Repurchase Right”). For a period of sixty (60)
days after an Involuntary Transfer, the Company may exercise its Repurchase
Right by delivering written notice to the affected Member, who shall be
obligated to Transfer the Units. The Company shall thereafter purchase all of
the affected Member’s Units by delivering in cash the purchase price
consideration in the amount of the Fair Market Value of the affected Member’s
Units within fifteen (15) days of the Company’s exercise of the Repurchase
Right.

 

10.5 Substituted Member.

 

10.5.1. An assignee of any Units or other interests in the Company of a Member,
or any portion thereof, shall become a substituted Member entitled to all the
rights of a Member if and only if the assignor gives the assignee such right and
the Board has granted its prior written consent to such assignment and
substitution, which consent may be withheld in the sole discretion of the Board.

 

10.5.2. The Company and the Board shall be entitled to treat the record owner of
any Units or other interest in the Company as the absolute owner thereof and
shall incur no liability for distributions of cash or other property made in
good faith to such owner until such time as a written assignment of such Units
or other interest in the Company, which assignment is permitted pursuant to the
terms and conditions of Section 10.1 hereof, has been received and accepted by
the Board and recorded on the books of the Company.

 

10.5.3. Upon the admission of a substituted Member, the records of the Company
shall be amended to reflect the name, address and Units and other interests in
the Company of such substituted Member and to eliminate the name and address of
and other information relating to the assigning Member with regard to the
assigned Units and other interests in the Company.

 

10.6 Effect of Assignment.

 

10.6.1. Any Member who shall assign any Units or other interest in the Company
shall cease to be a Member of the Company with respect to such Units or other
interest and shall no longer have any rights or privileges of a Member with
respect to such Units or other interest.

 

 - 22 - 

 

 

10.6.2. Any Person who acquires in any manner whatsoever any Units or other
interest in the Company, irrespective of whether such Person has accepted and
adopted in writing the terms and provisions of this Agreement, shall be deemed
by the acceptance of the benefits of the acquisition thereof to have agreed to
be subject to and bound by all the terms and conditions of this Agreement that
any predecessor in such Units or other interest in the Company of such Person
was subject to or by which such predecessor was bound.

 

10.7 Effect of Incapacity. Except as otherwise provided herein, the Incapacity
of a Member shall not dissolve or terminate the Company. In the event of such
Incapacity, the executor, administrator, guardian, trustee or other personal
representative of the Incapacitated Member shall be deemed to be the assignee of
such Member’s Units or other interests in the Company and may, subject to
Section 10.1, become a substituted Member upon the terms and conditions set
forth in Section 10.6.

 

10.8 Repurchase Right for Incentive Units. The Company shall have such
repurchase rights with respect to Incentive Units as may be set forth in the
Incentive Unit Grant Agreement corresponding to such Units.

 

ARTICLE XI

DISSOLUTION, LIQUIDATION AND TERMINATION

 

11.1 Dissolution. The Company shall be dissolved and its affairs shall be wound
up on the first to occur of the following:

 

(a) the unanimous written consent of the Board to dissolve the Company; or

 

(b) the entry of a decree of judicial dissolution of the Company under Section
86.495 of the Act;

 

The death, retirement, resignation, expulsion, bankruptcy or dissolution of a
Member, or the occurrence of any other event that terminates the continued
membership of a Member in the Company, shall not cause a dissolution of the
Company.

 

11.2 Liquidation and Termination. On dissolution of the Company, the Board shall
act as the liquidator or may appoint one or more Members as liquidator. The
liquidator shall proceed diligently to wind up the affairs of the Company and
make final distributions as provided herein and in the Act. The costs of
liquidation shall be borne as a Company expense. Until final distribution, the
liquidator shall continue to operate the Company properties with all of the
power and authority of the Board. The steps to be accomplished by the liquidator
are as follows:

 

(a) as promptly as possible after dissolution and again after final liquidation,
the liquidator shall cause a proper accounting to be made by a recognized firm
of certified public accountants of the Company’s assets, liabilities and
operations through the last day of the calendar month in which the dissolution
occurs or the final liquidation is completed, as applicable; and

 

 - 23 - 

 

 

(b) the liquidator shall cause the notice described in the Act to be mailed to
each known creditor of and claimant against the Company in the manner described
thereunder; and

 

(c) the liquidator shall pay, satisfy or discharge from Company funds all of the
debts, liabilities and obligations of the Company (including, without
limitation, all expenses incurred in liquidation and all amounts owed to Members
of the Company) or otherwise make adequate provision for payment and discharge
thereof; and

 

(d) the liquidator shall make reasonable provision to pay all contingent,
conditional or unmatured contractual claims known to the Company; and

 

(e) the liquidator shall make such provision as will be reasonably likely to be
sufficient to provide compensation for any claim against the Company, which is
the subject of a pending action, suit or proceeding to which the Company is a
party; and

 

(f) the liquidator shall make such provision as will be reasonably likely to be
sufficient for claims that have not been made known to the Company or that have
not arisen but that, based on facts known to the Company, are likely to arise or
to become known to the Company after the date of dissolution; and

 

(g) all remaining assets of the Company shall be distributed to the Members in
the following order of priority:

 

(i) First, to all Members in proportion to their Unreturned Capital
Contributions until the Unreturned Capital Contributions of all Members have
been reduced to zero ($0);

 

(ii) Second, to all of the Members in proportion to their positive Capital
Account balances, until all positive Capital Account balances have been reduced
to zero ($0); provided however, that Members holding Incentive Units shall not
receive any Distribution with respect to any Incentive Unit until the
Distribution Threshold for such Incentive Unit has been met; and

 

(iii) Third, any remaining assets of the Company shall be distributed to the
Members in proportion to the number of Units held by each, provided however,
that Members holding Incentive Units shall not receive any Distribution with
respect to any Incentive Unit until the Distribution Threshold for such
Incentive Unit has been met.

 

All distributions in kind to the Members shall be made subject to the liability
of each distributee for costs, expenses and liabilities theretofore incurred or
for which the Company has committed prior to the date of termination, and those
costs, expenses and liabilities shall be allocated to the distributees pursuant
to this Section 11.2. The distribution of cash and/or property to a Member in
accordance with the provisions of this Section 11.2 constitutes a complete
return to the Member of its Capital Contributions and a complete distribution to
the Member of its interest in the Company and all of the Company’s property and
constitutes a compromise to which all Members have consented within the meaning
of the Act. To the extent that a Member returns funds to the Company, it has no
claim against any other Member for those funds.

 

 - 24 - 

 

 

11.3 Cancellation of Certificate. On completion of the distribution of Company
assets as provided herein, the Company shall be terminated, and any Manager (or
such other Person or Persons as the Act may require or permit) shall file a
certificate of cancellation with the Secretary of State of the State of Nevada,
and take such other actions as may be necessary to terminate the Company.

 

ARTICLE XII

VALUATION

 

The “Fair Market Value” of any Unit or other securities issued by the Company or
any non-cash assets shall mean the purchase price that a willing buyer having
all relevant knowledge would pay a willing seller for such Unit or other
securities issued by the Company or any non- cash assets in an arm’s length
transaction, determined as of the applicable reference date in good faith by the
Board, taking into consideration all factors it deems relevant; provided that
the “Fair Market Value” of any Units shall not be subject to any lack of
liquidity, minority interest or other similar discounts as might otherwise be
applicable under generally accepted appraisal and valuation standards and will
be determined based on the amount such Units would be entitled to receive
pursuant to Section 11.2(g) if proceeds were distributed by the Company in an
amount equal to the then-current Fair Market Value of the Company. In the event
that the Board, acting in good faith, cannot agree on the Fair Market Value of
any Unit, the Board shall unanimously select an independent third-party Person
to conduct a valuation of the respective Unit with such valuation, except such
valuation shall not be subject to any lack of liquidity, minority interest, or
other similar discount using generally accepted appraisal and valuation
standards.

 

ARTICLE XIII

GENERAL PROVISIONS

 

13.1 Offset. Whenever the Company is to pay any sum to any Member, any amounts
that such Member owes to the Company may be deducted from that sum before
payment.

 

13.2 Notices. Except as expressly set forth to the contrary in this Agreement,
all notices, requests, or consents provided for or permitted to be given under
this Agreement must be in writing and must be given either by depositing that
writing in the United States mail, addressed to the recipient, postage paid, and
registered or certified with return receipt requested or by delivering that
writing to the recipient in person, by courier, by email or by facsimile
transmission; and a notice, request, or consent given under this Agreement is
effective on receipt by the Person to receive it. All notices, requests, and
consents to be sent to a Member must be sent to or made at the address given for
that Member on such Member’s signature page to this Agreement, or such other
address as that Member may specify by notice to the other Members. Any notice,
request, or consent to the Company or the Board must be given to the Board at
the following address:

 

Member 1: PPE Brickell Supplies, LLC

c/o Matthew Pantofel

45 SW 9th Street, Apt. 1603, Miami, Florida

33130; bryanhpantofel@yahoo.com

 

 - 25 - 

 

 

Member 2: Graphene Holdings, LLC.

c/o Brian McFadden

1910 Thomes Avenue

Cheyenne, WY 82001

 

Member 3: Edison Nation, Inc.

c/o Chris Ferguson

1 West Broad Street, Suite 1004

Bethlehem, PA 18018

 

Whenever any notice is required to be given by law, the Certificate or this
Agreement, a written waiver thereof, signed by the Person entitled to notice,
whether before or after the time stated therein, shall be deemed equivalent to
the giving of such notice.

 

13.3 Entire Agreement. This Agreement constitutes the entire agreement of the
Members relating to the Company and supersedes all prior contracts or agreements
with respect to the Company, whether oral or written.

 

13.4 Effect of Waiver or Consent. A waiver or consent, express or implied, to or
of any breach or default by any Person in the performance by that Person of its
obligations with respect to the Company is not a consent or waiver to or of any
other breach or default in the performance by that Person of the same or any
other obligations of that Person with respect to the Company. Failure on the
part of a Person to complain of any act of any Person or to declare any Person
in default with respect to the Company, irrespective of how long that failure
continues, does not constitute a waiver by that Person of its rights with
respect to that default until the applicable statute-of-limitations period has
run. The failure of any party to enforce any provision of this Agreement shall
not be construed as a waiver of such provision and shall not affect the right of
such party thereafter to enforce each provision of this Agreement in accordance
with its terms.

 

13.5 Amendment or Modification. Except as otherwise provided herein, this
Agreement may be amended or modified from time to time by a written instrument
adopted by the Board. Any amendment or waiver that is required or approved in
accordance with this Section 13.5 shall be binding upon all existing and future
holders of Units. Notwithstanding anything herein to the contrary, this
Agreement may be amended without the consent of any of the Members to (i) update
Exhibit A to reflect any changes in the ownership of Units or (ii) remove or
correct any scrivener’s error contained in this Agreement.

 

13.6 Binding Effect. Subject to the restrictions on Transfers set forth in this
Agreement, this Agreement is binding on and shall inure to the benefit of the
Members and their respective heirs, legal representatives, successors and
assigns.

 

13.7 Governing Law; Severability. THIS AGREEMENT IS GOVERNED BY AND SHALL BE
CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEVADA, EXCLUDING ANY
CONFLICT OF LAWS RULE OR PRINCIPLE THAT MIGHT REFER THE GOVERNANCE OR THE
CONSTRUCTION OF THIS AGREEMENT TO THE LAW OF ANOTHER JURISDICTION. In the event
of a direct conflict between the provisions of this Agreement and any provision
of the Certificate or any mandatory provision of the Act, the applicable
provision of the Certificate or the Act shall control. If any provision of this
Agreement or the application thereof to any Person or circumstance is held
invalid or unenforceable to any extent, the remainder of this Agreement and the
application of that provision to other Persons or circumstances is not affected
thereby and that provision shall be enforced to the greatest extent permitted by
law.

 

 - 26 - 

 

 

13.8 Submission to Jurisdiction; Venue. The parties (a) unconditionally consent
to the exclusive jurisdiction of the state and federal courts having
jurisdiction in Nevada, over any legal proceeding arising out of or relating to
this Agreement, (b) stipulate that a proper and convenient venue for any legal
proceeding arising out of or relating to this Agreement is Nevada, for a state
court proceeding, or for a federal court proceeding, and (c) waive any defense,
whether asserted by motion or pleading, that Nevada, is an improper or
inconvenient venue.

 

13.9 Further Assurances. In connection with this Agreement and the transactions
contemplated hereby, each Member shall execute and deliver any additional
documents and instruments and perform any additional acts that may be necessary
or appropriate to effectuate and perform the provisions of this Agreement and
the transactions contemplated hereby.

 

13.10 Waiver of Certain Rights. Each Member irrevocably waives any right it may
have to maintain any action for dissolution of the Company or for partition of
the property of the Company or for any rights to information from the Company
provided under the Act.

 

13.11 Power of Attorney. Each of the undersigned Members does hereby constitute
and appoint each of the Managers and the liquidator with full power to act
without the others (subject to the provisions of Article V hereof), as such
Member’s true and lawful representative and attorney-in-fact, in such Member’s
name, place and stead, to make, execute, sign, acknowledge and deliver or file
in such form and substance as is approved by the Board and the Required Member,
as applicable, in accordance with this Agreement (a) all instruments, documents
and certificates which may from time to time be required by any law to
effectuate, implement and continue the valid and subsisting existence of the
Company, or to qualify or continue the qualification of the Company in the State
of Nevada and in all jurisdictions in which the Company may conduct business or
own property, and any amendment to, modification to, restatement of or
cancellation of any such instrument, document or certificate, and (b) all
conveyances and other instruments, documents and certificates which may be
required to effectuate the dissolution and termination of the Company approved
in accordance with the terms of this Agreement. The powers of attorney granted
herein shall be deemed to be coupled with an interest, shall be irrevocable, and
shall survive the death, disability, incompetency, bankruptcy, insolvency or
termination of any Member and the Transfer of all or any portion of such
Member’s Units, and shall extend to such Member’s heirs, successors, assigns,
and personal representatives.

 

 - 27 - 

 

 

13.12 Indemnification and Reimbursement for Payments on Behalf of a Member. If
the Company is obligated to pay any amount to a governmental agency (or
otherwise makes a payment) because of a Member’s status or otherwise
specifically attributable to a Member (including, without limitation, federal
withholding taxes with respect to foreign Persons, state personal property
taxes, state unincorporated business taxes, etc.), then such Member (the
“Indemnifying Member”) shall indemnify the Company in full for the entire amount
paid (including, without limitation, any interest, penalties and expenses
associated with such payments). The amount to be indemnified shall be charged
against the Indemnifying Member, and, at the option of the Board, either:

 

(a) promptly upon notification of an obligation to indemnify the Company, the
Indemnifying Member shall make a cash payment to the Company equal to the full
amount to be indemnified (and the amount paid shall not be treated as a Capital
Contribution), or

 

(b) the Company shall reduce distributions which would otherwise be made to the
Indemnifying Member, until the Company has recovered the amount to be
indemnified (and, the amount withheld shall not be treated as a Capital
Contribution).

 

13.13 Notice to Members of Provisions. By executing this Agreement, each Member
acknowledges that it has actual notice of (i) all of the provisions hereof
(including, without limitation, the restrictions on Transfer set forth in
Article X) and (ii) all of the provisions of the Certificate.

 

13.14 Counterparts. This Agreement may be executed in multiple counterparts
(including by means of PDF or telecopied signature page) with the same effect as
if all signing parties had signed the same document. All counterparts shall be
construed together and constitute the same instrument.

 

13.15 Attorneys’ Fees. In the event that any party hereto institutes any legal
suit, action or proceeding, including arbitration, against another party in
respect of a matter arising out of or relating to this Agreement, the prevailing
party in the suit, action or proceeding shall be entitled to receive, in
addition to all other damages to which it may be entitled, the costs incurred by
such party in conducting the suit, action or proceeding, including reasonable
attorneys’ fees and expenses and court costs.

 

*      *       *       *

 

 - 28 - 

 

 

IN WITNESS WHEREOF, the undersigned Members have executed this Agreement as of
the date first set forth above.

 

  MEMBER #1:       PPE Brickell Supplies, LLC.           Matthew Pantofel,
Authorized Signer       MEMBER #2:       Graphene Holdings, LLC.  

 

      Brian McFadden, Member       MEMBER #3:       Edison Nation, Inc.        
  By: Chris Ferguson, CEO

 

   

 

 

EXHIBIT A

 

Member   #UNITS/CLASS   % Ownership/Capital Contribution           PPE Brickell
Supplies, LLC   25 Class A Units   25% Initial Capital Contribution $50.00
Graphene Holdings, LLC   25 Class A Units   25% Initial Capital Contribution
$50.00 Edison Nation, Inc,   50 Class A Units   50% Initial Capital Contribution
$100.00

 

   

 